Citation Nr: 0811788	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury to include a fracture of the right 5th 
metacarpal.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Mrs. P. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In July 2007, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDING OF FACT

A fracture of the right 5th metacarpal during service is not 
a current disability, that is, it has not resulted in 
impairment of earning capacity; the current right hand 
pathology, diagnosed as degenerative arthritic changes of the 
right proximal interphalangeal joints and as degenerative 
joint disease of the right 1st distal interphalangeal joint 
and right radial carpal, is not shown to have had onset 
during service; arthritis was not manifest to a compensable 
degree within one year of separation from service; and the 
current right hand pathology, diagnosed as degenerative 
arthritic changes of the right proximal interphalangeal 
joints and as degenerative joint disease of the right 1st 
distal interphalangeal joint and right radial carpal, first 
documented after service beyond the one-year presumptive 
period for arthritis as a chronic disease, is unrelated to 
the fracture of the right 5th metacarpal during service.  




CONCLUSION OF LAW

Residuals of a right hand injury to include a fracture of the 
right 5th metacarpal   were not incurred in or aggravated by 
service; and service connection for degenerative arthritic 
changes of the right proximal interphalangeal joints and as 
degenerative joint disease of the right 1st distal 
interphalangeal joint and right radial carpal may not be 
presumed based on the one-year presumption for a chronic 
disease.   38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2006 and April 2006.  The veteran was informed 
on the evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service or an already service connected 
disability.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in November 2006.  The RO has 
obtained service medical records and VA records.  The veteran 
has submitted private medical records, to include those from 
H.B., M.D.  He has not identified any other pertinent records 
to obtain on his behalf.  



Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim of service connection.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in August 2007 and November 2007 to determine 
whether he currently had residuals of an in-service right 
hand injury.  

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  

The term "disability" in 38 U.S.C.A. § 1110 means 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself. 
Allen v. Brown, 7 Vet. App. 439 (1995). 

Where a veteran served continuously for ninety days or more 
and arthritis, including degenerative arthritic changes and 
degenerative joint disease, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Factual Background 

Service medical records show that in June 1967 the veteran 
struck his hand on a rail and sustained a fracture of the 
base of the 5th metacarpal.  He received a short arm cast.  
The cast was removed in late July 1967.  There were no 
subsequent complaints referable to the right hand, and at the 
time of a separation physical examination in September 1970, 
the upper extremities were clinically evaluated as normal.  

After service, the veteran was seen by a private physician, 
H.C.B. Jr., MD, in July 2006 with complaints of right hand 
pain.  The physician noted that the veteran had broken his 
hand in service.  The assessment was suspected arthritis 
secondary to old fracture.  

X-rays of the hand revealed mild degenerative arthritic 
changes of the proximal interphalangeal joints and moderate 
degenerative changes of the interphalangeal joint of the 
thumb.  

VA records dated in July 2006 and September 2006 indicate 
that the veteran complained of right hand arthritic pain, 
which he attributed to an in-service fracture.  

The veteran underwent VA examinations in August 2007 and 
November 2007 by the same examiner to determine whether he 
had residuals of an in-service right hand fracture.  In 
August 2007, the examiner noted that after service the 
veteran had not required medical care for his right hand 
until 2006, when he saw Dr. [H.C.] B.  The examiner also 
noted that the veteran retired in 2000 as a telephone 
repairman, and the veteran denied any affect the fracture had 
in his occupation.  After a review of X-rays, the diagnosis 
was degenerative joint disease of the first distal 
interphalangeal (DIP) joint of the right hand.  The examiner 
expressed the opinion that the current diagnosis of arthritis 
was less likely than not related to the veteran's fracture 
while in service.  The examiner found no residuals of a 
fracture of the 5th metacarpal.  The examiner explained that 
the veteran worked to retirement without evidence of 
complaint or permanent residuals of a fracture of the 5th 
metacarpal. 

On VA examination in November 2007, the examiner reviewed the 
service medical records, documenting a fracture of the 5th 
metacarpal.  After a review of X-rays, the diagnosis was 
arthritis at the wrist at the radial carpal joint, in 
addition to the previous radiographic evidence of DIP 
arthritis.  The examiner expressed the opinion that the 
current diagnoses of right 1st DIP degenerative joint disease 
and right radial carpal degenerative joint disease were less 
likely than not related to the in-service fracture.  The 
examiner explained that there were no residuals found 
relating to the 5th metacarpal fracture and that the 5th 
metacarpal injury would not cause degenerative changes at the 
1st metacarpal.    

Analysis 

The veteran claims that he currently has residuals from an 
in-service right hand injury.  He testified that he broke his 
right hand during service in 1967 while stationed in Adak, 
Alaska.  He submitted photographs, taken during service, in 
which he is depicted with a cast or large bandage covering 
his right hand, wrist, and forearm.  He claims that his right 
hand currently causes him a lot of trouble due to pain and 
swelling.  

On the basis of the service medical records, the current 
degenerative arthritic changes of the right proximal 
interphalangeal joints and degenerative joint disease of the 
right 1st distal interphalangeal joint and right radial 
carpal, were not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The service medical records do show that in June 1967 the 
veteran fractured the base of the right 5th metacarpal 
established by X-ray.  After the cast was removed, there were 
no subsequent complaints referable to the right hand, and at 
the time of a separation physical examination in September 
1970, the upper extremities were clinically evaluated as 
normal.

As the service medical records do not have the combination of 
manifestations sufficient to identify a chronic disability, 
associated with a fracture of the right 5th metacarpal, and 
sufficient observation to establish chronicity at the time, 
as there was one treatment with a cast without complication 
or residual disability, then a showing of continuity after 
discharge is required to support the claim.

After service, the veteran complained of right hand pain in 
2006 and the current degenerative arthritic changes of the 
right proximal interphalangeal joints and degenerative joint 
disease of the right 1st distal interphalangeal joint and 
right radial carpal established by X-ray were documented in 
2006 and in 2007.

There is no evidence of chronic residuals of the fracture of 
the right 5th metacarpal.  The period without documented 
right hand symptoms from 1967 to 2006 is evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  And 
the Board finds the absence of medical evidence of continuity 
of symptomatology outweighs the veteran's statements, 
relating the current degenerative arthritic changes of the 
right proximal interphalangeal joints and degenerative joint 
disease of the right 1st distal interphalangeal joint and 
right radial to service. 

As for service connection on the basis that the disabilities 
were first diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, on VA examinations in 2007, 
the examiner expressed the opinion that the current diagnoses 
of right 1st DIP degenerative joint disease and right radial 
carpal degenerative joint disease were less likely than not 
related to the in-service fracture.  The examiner explained 
that there were no residuals found relating to the 5th 
metacarpal fracture and that the 5th metacarpal injury would 
not cause degenerative changes at the 1st metacarpal.  This 
evidence opposes rather than supports the claim.  

For these reasons, the Board finds that there is no competent 
medical evidence that relates the current right hand 
pathology, diagnosed as degenerative arthritic changes of the 
right proximal interphalangeal joints and as degenerative 
joint disease of the right 1st distal interphalangeal joint 
and right radial carpal, first documented after service, to 
the in-service right hand injury.  38 C.F.R. § 3.303(d).  And 
the current diagnoses of degenerative arthritic changes and 
degenerative joint disease of the right hand in 2006 and in 
2007 is well beyond the one-year presumptive period, 
following the date of separation from military service for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

On the basis of the medical evidence, the veteran is not 
currently shown to have any disability as a result of a 
fracture of the 5th metacarpal, which was documented during 
service. The term "disability" in 38 U.S.C.A. § 1110 means 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect itself. 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In other words that an injury was shown in service, in this 
case, a fracture of the right 5th metacarpal, alone, is not 
enough to establish entitlement to VA disability 
compensation, there must be a current disability resulting 
from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
attributable to a fracture of the right 5th metacarpal, there 
can be no valid claim of service connection for a fracture of 
the right 5th metacarpal.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

To the extent that the veteran relates his current right hand 
disability to a right hand injury in service, where as here 
the determinative issue involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran, as a lay person, is not 
competent to offer an opinion on medical causation and, 
consequently, his statements to the extent that he relates 
current right hand disability to service do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose the disability or to relate any current disability 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis that 
is medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish the 
diagnosis of a current right hand disability.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on questions of a medical diagnosis or 
medical causation, not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for residuals of a right hand injury to 
include a fracture of the right 5th metacarpal, as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for residuals of a right hand injury to 
include a fracture of the right 5th metacarpal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


